EX-10.21 3 bishop.htm WILLIAM BISHOP EMPLOYMENT AGREEMENT Employment Agreement

EMPLOYMENT AGREEMENT

This Employment Agreement (the "Agreement"), is entered into as of October 2,
2000 (the "Commencement Date"), by MarketWatch.com, Inc. (the "Company") and
William Bishop (the "Executive").



1. Term of Employment: The term of employment of Executive by the Company
hereunder shall commence on the Commencement Date and shall continue thereafter
on the same terms and conditions for a period of three years unless earlier
terminated pursuant to Sections 6 or 7 (such term being hereinafter referred to
as the "Employment Period"). The Employment Period shall be extended
automatically without further action by either party as of the third anniversary
of the Commencement Date for a period of one year, unless prior to such date the
Company or the Executive shall notify the other in writing of its or his
intention not to renew the Agreement, in which case the Agreement shall
terminate at the end of the original term. If the Employment Period is extended,
it shall thereafter be referred to as the Employment Period.





2. Title; Duties: The Executive shall serve as Executive Vice President,
Business Development of the Company. Executive shall perform those duties and
responsibilities inherent in such position including responsibilities as the
Chief Executive Officer shall assign. The Executive agrees to devote his full
time and best efforts, attention and energies to the business and interests of
the Company. Executive shall serve the Company faithfully and to the best of his
ability in such capacities, devoting his full business time, attention,
knowledge, energy and skills to such employment; provided, however, the Company
acknowledges that Executive may serve on the board(s) of directors or board(s)
of advisors of other companies with the prior approval of the Company's Board of
Directors (the "Board"), which approval shall not be unreasonably withheld. In
addition, this paragraph shall not be interpreted to prohibit Executive from
acquiring or holding publicly traded equity securities of an entity so long as
such securities constitute no more than 5% of the outstanding equity securities
of such entity. Executive shall travel as reasonably required in connection with
the performance of his duties hereunder.



3. Compensation: The Company shall pay and Executive shall accept as full
consideration for his services hereunder, compensation consisting of the
following:

Base Salary

. $170,500 per year base salary during the first year of the term of this
Agreement and subject to increase by the Board during successive years of the
term of this Agreement. "Base Salary" shall mean the base salary provided for in
this Section 3.1. Base Salary is payable in installments in accordance with the
Company's normal payroll practices, less such deductions or withholdings as are
required by law.



Bonus

. Annual target bonus at the rate and in accordance with the specifications on
Exhibit A
attached hereto.





4. Benefits: Subject to all applicable eligibility requirements, and legal
limitations, Executive will be able to participate in any and all 401(k),
vacation, medical, dental, life and long-term disability insurance and/or other
benefit plans which from time to time may be established for other employees of
the Company.



5. Reimbursement of Expenses: The Company will reimburse Executive for all
reasonable travel, entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement subject to review by the Board
or its compensation committee, if applicable.

Benefit Upon Termination of Employment Period

.



6.1 Disability. In the event of the permanent disability (as hereinafter
defined) of Executive during the Employment Period, the Company shall have the
right, upon written notice to Executive, to terminate Executive's employment
hereunder, effective upon the 30th calendar day following the giving of such
notice (or such later day as shall be specified in such notice). Upon the
effectiveness of such termination, (i) the Company shall have no further
obligations hereunder, except to pay and provide, subject to applicable
withholding, (A) all amounts of Base Salary accrued, but unpaid, at the
effective date of termination, (B) the pro-rata portion of Executive's target
bonus for the current year and any amounts of target bonus owed for the previous
year(s), and (C) all reasonable unreimbursed business-related expenses,. (ii) 
Executive's stock options shall immediately vest and become exercisable to the
extent of one additional year of vesting and shall remain exercisable for the
periods specified in the stock option. and (iii) Executive shall have no further
obligations hereunder other than those provided for in Sections 9 and 10 hereof.
All amounts payable to Executive pursuant to this Section 6.1 shall be payable
within 30 days following the effectiveness of the termination of Executive's
employment or as soon as calculable. For purposes of this Agreement, "permanent
disability" shall be defined as any physical or mental disability or
incapacitywhich that renders Executive incapablein any material respect of
performing essential functions of his position the services required of him in
accordance with his obligations under Section 2 for a period of 180 consecutive
days, or for 180 days in any 360-day period.

6.2 Death. In the event of the death of Executive during the Employment Period,
this Agreement shall automatically terminate and the Company shall have no
further obligations hereunder, except to pay and provide to Executive's
beneficiary or other legal representative, subject to applicable withholding,
(iA) all amounts of Base Salary and bonus accrued but unpaid, at the date of
death, and (iiB) all reasonable unreimbursed business-related expenses. All
amounts payable to Executive pursuant to this Section 6.2 shall be payable
within 30 days following the date of death.

6.3 Termination Without Cause. In the event of the termination of Executive's
employment by the Company without Cause (as defined below) or upon the
Executive's voluntary termination of his employment for Good Reason (as defined
below), (iA) all amounts of Base Salary and bonus accrued but unpaid on the date
of termination shall be paid by the Company on the date of termination. (B) any
accrued but unpaid bonus amounts shall be paid within 30 days following the date
of termination or as soon thereafter as the amounts may be calculated, (iiC) an
amount equal to Executive's Base Salary on the date of termination for a period
of twelve months shall be paid by the Company in twelve equal installments, and
(iiiD) the Executive's stock options shall immediately vest and become
exercisable in full and shall remain exercisable for the periods specified in
the stock options.

6.4 Circumstances Under Which Termination Benefits Would Not Be Paid. The
Company shall only be obligated to pay the amounts of Base Salary and bonus
accrued but unpaid on the date of termination, and shall not be obligated to pay
Executive the termination benefits or continue the stock option vesting
described in subparagraphs 6.1 through 6.3 above if the Employment Period is
terminated for Cause or if Executive voluntarily terminates his employment other
than for Good Reason (as defined below). For purposes of this Agreement, "Cause"
shall be limited to:

(A) Willful or repeated failure by Executive to substantially perform his duties
hereunder, other than a failure resulting from his complete or partial
incapacity due to physical or mental illness or impairment;

(B) A material and willful violation of a federal or state law or regulation
applicable to the business of the Company or that adversely affects the image of
the Company;

(C) Commission of a willful act by Executive which constitutes gross misconduct
and is injurious to the Company; or

(D) A willful breach of a material provision of this Agreement.

6.5 Constructive Termination. Notwithstanding anything in Section 3 or in this
Section 6 to the contrary, for purposes of this Agreement the Employment Period
will be deemed to have been terminated and Executive will be deemed to have Good
Reason for voluntary termination of the Employment Period ("Good Reason"), if
there should occur:

A material adverse change in Executive's position causing it to be of materially
less stature or responsibility without Executive's written consent;

A material reduction, without Executive's written consent, in his level of base
compensation (including base salary and fringe benefits) by more than ten
percent (10%); or

(C) A relocation of Executive's principal place of employment outside the San
Francisco Bay Area without Executive's consent.

Change in Control Benefits

: Should there occur a Change in Control (as defined below), then the following
provisions shall become applicable:



(A) During the period (if any) following a Change in Control that Executive
shall continue to remain employed, then the terms and provisions of this
Agreement shall continue in full force and effect, and the stock option shall
continue to vest and become and remain exercisable in accordance with the terms
of the stock option; or

(B) In the event of (i) a termination of the Executive's employment by the
Company or its successor other than for Cause within twelve (12) months after a
Change in Control or (ii) Executive voluntarily terminates his employment for
Good Reason within twelve (12) months after a Change in Control:

(i) The Company shall pay to Executive an amount equal to (A) all amounts of
bonus accrued to the date of termination, (B) 100% of Executive's Base Salary
for a period of one year and (C) Executive's target bonus of 40% for a period of
one year, in one lump sum amount on or before the fifth business day following
the effective date of Executive's termination; and

(ii) The unvested portion of the stock options held by Executive on the date of
such Change in Control shall immediately vest and become exercisable in full and
the stock option shall remain exercisable for the periods specified in the stock
option.

For purposes of this Section 7, the term "Change in Control" shall mean:

(x) The sale, lease, conveyance, liquidation or other disposition of all or
substantially all of the Company's assets as an entirety or substantially as an
entirety to any person, entity or group of persons acting in concert other than
in the ordinary course of business; or

(y) Any transaction or series of related transactions (as a result of a tender
offer, merger, consolidation or otherwise) that results in any Person (as
defined in Section 13(h)(8)(E) under the Securities Exchange Act of 1934)
becoming the beneficial owner (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 50% of the aggregate
voting power of all classes of common equity securities of the Company, except
if such Person is (A) a subsidiary of the Company, (B) an employee stock
ownership plan for employees of the Company, or (C) a company formed to hold the
Company's common equity securities and whose shareholders constituted, at the
time such company became such holding company, substantially all the equity
owners or shareholders of the Company.

In the event that the severance and other benefits provided to Executive
pursuant to Section 6 of this Agreement (i) constitute "parachute payments"
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the "Code") and (ii) but for this Section 7, such severance and
benefits would be subject to the excise tax imposed by Section 4999 of the Code,
then Executive's severance benefits under this Section 7 shall be payable
either:

(a) in full, or

(b) as to such lesser amount which would result in no portion of such severance
and other benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits under this Agreement.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 7 shall be made in writing by independent public
accountants agreed to by the Company and Executive (the "Accountants"), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 7, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 7. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 7.

8. Dispute Resolution: The Company and Executive agree that any dispute
regarding the interpretation or enforcement of this Agreement shall be decided
by confidential, final and binding arbitration conducted by Judicial Arbitration
and Mediation Services ("JAMS") under the then-existing JAMS rules, rather than
by litigation in court, trial by jury, administrative proceeding, or in any
other forum. Claims that are filed with or are being processed by the U.S. Equal
Employment Opportunity Commission ("EEOC") are excluded from this agreement to
arbitrate.

9. Cooperation with the Company After Termination of the Employment Period:
Following termination of the Employment Period by Executive, Executive shall
fully cooperate with the Company in all matters relating to the winding up of
his pending work on behalf of the Company and the orderly transfer of any such
pending work to other employees of the Company as may be designated by the
Company.

Confidentiality; Return of Property; NonSolicitation

:



(A) The Executive acknowledges that during the Employment Period he will receive
confidential information from the Company and subsidiaries of the Company (each
a "Relevant Entity"). Accordingly, the Executive agrees that during the
Employment Period (as it may be extended from time to time) and thereafter for a
period of two years, the Executive and his affiliates shall not, except in the
performance of his obligations to the Company hereunder or as may otherwise be
approved in advance by the Company, directly or indirectly, disclose or use
(except for the direct benefit of the Company) any confidential information that
he may learn or has learned by reason of his association with any Relevant
Entity. Upon termination of this Agreement, the Executive shall promptly return
to the Company any and all properties, records or papers of any Relevant Entity,
that may have been in his possession at the time of termination, whether
prepared by the Executive or others, including, but not limited to, confidential
information and keys. For purposes of this Agreement, "confidential information"
includes all data, analyses, reports, interpretations, forecasts, documents and
information concerning a Relevant Entity and its affairs, including, without
limitation with respect to clients, products, policies, procedures,
methodologies, trade secrets and other intellectual property, systems,
personnel, confidential reports, technical information, financial information,
business transactions, business plans, prospects or opportunities, (i) that the
Company reasonably believes are confidential or (ii) the disclosure of which
could be injurious to a Relevant Entity or beneficial to competitors of a
Relevant Entity, but shall exclude any information that (x) the Executive is
required to disclose under any applicable laws, regulations or directives of any
government agency, tribunal or authority having jurisdiction in the matter or
under subpoena or other process of law, (y) is or becomes publicly available
prior to the Executive's disclosure or use of the information in a manner
violative of the second sentence of this Section 10(a), or (z) is rightfully
received by Executive without restriction or disclosure from a third party
legally entitled to possess and to disclose such information without restriction
(other than information that he may learn or has learned by reason of his
association with any Relevant Entity). For purposes of this Agreement,
"affiliate" means any entity that, directly or indirectly, is controlled by, or
under common control with, the Executive. For purposes of this definition, the
terms "controlled" and "under common control with" means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting stock, by
contract or otherwise.

(B) For a period of one (1) year following the termination of Executive's
employment with the Company for any reason, he will not, without the Company'
express written consent, either on his own behalf or on behalf of another,
solicit employees of the Company or any subsidiary of the Company for the
purpose of hiring them. General employment advertising shall not be deemed to be
a solicitation.

11. General:

11.1 Indemnification. In the event Executive is made, or threatened to be made,
a party to any legal action or proceeding, whether civil or criminal, by reason
of the fact that Executive is or was a director or officer of the Company or
serves or served any othercorporation fifty percent (50%) or more owned or
controlled by the Company in any capacity at the Company' request, Company
affiliate, Executive shall be indemnified by the Company, and the Company shall
pay Executive's related expenses when and as incurred, all to the fullest extent
permitted by law.

11.2 Waiver. Neither party shall, by mere lapse of time, without giving notice
or taking other action hereunder, be deemed to have waived any breach by the
other party of any of the provisions of this Agreement. Further, the waiver by
either party of a particular breach of this Agreement by the other shall neither
be construed as, nor constitute a, continuing waiver of such breach or of other
breaches by the same or any other provision of this Agreement.

11.3 Severability. If for any reason a court of competent jurisdiction or
arbitrator finds any provision of this Agreement to be unenforceable, the
provision shall be deemed amended as necessary to conform to applicable laws or
regulations, or if it cannot be so amended without materially altering the
intention of the parties, the remainder of the Agreement shall continue in full
force and effect as if the offending provision were not contained herein.

11.4 Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be considered effective
upon personal service or upon transmission of a facsimile or the deposit with
Federal Express or in Express Mail and addressed to the Chairman of the Board of
the Company at its principal corporate address, and to Executive at his most
recent address shown on the Company's corporate records, or at any other address
which he may specify in any appropriate notice to the Company.

11.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together
constitutes one and the same instrument and in making proof hereof it shall not
be necessary to produce or account for more than one such counterpart.

11.6 Entire Agreement. The parties hereto acknowledge that each has read this
Agreement, understands it, and agrees to be bound by its terms. The parties
further agree that this Agreement shall constitute the complete and exclusive
statement of the agreement between the parties and supersedes all proposals
(oral or written), understandings, representations, conditions, covenants, and
all other communications between the parties relating to the subject matter
hereof.

11.7 Governing Law. This Agreement shall be governed by the law of the State of
California.

11.8 Assignment and Successors. The rights and obligations of the Company under
this Agreement shall inure to the benefit and shall be binding upon the
successors and assigns of the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Marketwatch.com, INC.



Larry Kramer,

Chief Executive Officer

 

EXECUTIVE



William Bishop

 

Exhibit A

TARGET BONUS AND SPECIFICATIONS

Annual Target Bonus Rate

: forty percent (40%) of the then-applicable base salary actually paid in a
given year. For example, if the base salary actually paid in the second year of
the term of this Agreement is $170,500, the maximum target bonus would be
$68,200 ($170,500 multiplied by 40%) for that year.



Specifications

: two components.



Discretionary Component

: Board may decide when, and if to grant this component. This component shall be
20% of the then- applicable base salary actually paid in a given year.



Achievement of Financial Objectives Component

: Target Bonus of 20% is payable upon the Company's achievement of the financial
objectives, determined annually by the Board.



 